Fourth United Nations Conference on the Least Developed Countries
The next item is the debate on the Council and Commission statements on the Fourth United Nations conference on the least developed countries.
President-in-Office of the Council. - Mr President, the European Union is fully committed to the success of the Fourth United Nations conference on the least developed countries, which will take place in Istanbul on 9-13 May 2011. It believes that this conference provides a major opportunity to enhance support for the least developed countries (LDCs).
The Council has very recently adopted conclusions to be used as guidelines by the EU negotiators in the preparatory process and during the conference. Prioritising LDCs is a necessity in our common endeavour to reach the Millennium Development Goals (MDGs). We therefore remain firmly committed to supporting the inclusive and sustainable development of all LDCs, which represent the poorest and weakest segment of the international community, and which are also characterised by their acute susceptibility to external economic shocks, natural and man-made disasters and communicable diseases.
We strongly support an outcome focusing on areas and measures that can add value with regard to the specific needs of LDCs and which should reflect the lessons learned from the 2001 Brussels Programme of Action, by maintaining coherence with the MDGs and setting specific goals and targets for LDCs. A long-term commitment through a renewed partnership with LDCs containing suitable measures is fundamental in a rapidly changing world.
In particular, the European Union considers that the outcome of the Istanbul conference should address three main objectives: firstly, combating the vulnerability and fragility of LDCs and further enhancing their resilience to shocks; secondly, creating a favourable environment for the sustainable development of LDCs; thirdly, promoting inclusive and sustainable economic growth for LDCs. These objectives will continue to guide the European Union's discussions with the LDCs throughout the preparatory process and during the conference itself.
The European Union has always led the international community's efforts to support the LDCs, and is their largest donor. It has been the most successful development partner at fulfilling its commitments, notably in terms of market access, rules of origin and debt alleviation. It has made significant progress on official development assistance (ODA) as well as on policy coherence for development.
Some LDCs have achieved good economic growth and progress in development during the last decade, yet we recognise that overall, progress has been uneven. Considerable work remains to be done, notably in sub-Saharan Africa and in countries that are in both conflict and fragile situations. For that reason, the EU has recently reaffirmed its commitment, in the context of the overall ODA commitment, to meet collectively the target of providing 0.15-0.20 of GNP to the LDCs.
The LDCs have primary responsibility for their own development, and assistance by the donor community ought to be based on the initiative and full ownership of the recipient countries. The European Union also stresses the interdependence of overall progress in the LDCs with the improvement of good governance, democracy, human rights and gender equality.
Finally, at the same time, we are firmly convinced that all countries have the responsibility to help developing countries to lift themselves out of poverty and achieve progress towards the MDGs. Progress in the LDCs is interconnected with the quality and coherence of development partner policies. Strong efforts should therefore be directed at improving the efficiency and effectiveness of aid mechanisms and to fulfilling existing commitments. On several occasions, the EU has called on other donors to meet these commitments. Emerging economies should also provide their fair share of assistance to LDCs.
Member of the Commission. - Mr President, the Commission is committed to the success of the Fourth United Nations conference on the least developed countries in Istanbul, creating a renewed political momentum for inclusive growth, sustainable development and poverty reduction in the least developed countries. This conviction and commitment of ours is expressed in the Council conclusions, adopted last week on 31 March, on Guidelines for the participation of the EU in the upcoming conference on the least developed countries. I am also very happy to note that Parliament will be strongly represented in the delegation that will be attending this conference.
Many least developed countries have made progress in their development, but progress has been uneven and considerable work remains to be done. Too few of the least developed countries are graduating from the category and most are lagging behind in achieving the Millennium Development Goals. We, both donors and least developed countries, need to learn important lessons from the success of some of the least developed countries, as well as from the implementation of the Brussels Programme of Action.
Global partnership and mutual responsibility are vital for the success of the conference. Development is a joint challenge. The developing countries have primary responsibility for their own development by designing and implementing appropriate policies and achieving good governance.
As regards the least developed countries, the European Union has been their most successful development partner in fulfilling its commitments, notably in terms of market access, rules of origin and debt alleviation. The European Union is the largest donor to the least developed countries and has made significant progress concerning Official Development Assistance, tripling its aid to these countries in the past decade.
In Istanbul, the European Union will call upon other donors and development partners to match its commitment and ambition. Developed countries have a responsibility to help developing countries to lift themselves out of poverty. In this context of global partnership, the emerging economies should also do their share.
Sustainable development and long-term equitable and inclusive growth are essential for each of these countries. The private sector has a crucial role to play in this regard and can have a huge impact on people's lives through generating wealth and employment.
The potential of trade as an engine for growth and employment is considerable. Nevertheless, the European Union wants to underline the interdependence of progress in the least developed countries with human rights, gender equality, democracy, good governance, peace and security.
Progress in the least developed countries is interconnected with equality and coherence of development partners' policies. Therefore, strenuous efforts should be directed towards improving the efficiency and effectiveness of aid mechanisms, as well as policy coherence for development.
The Presidency has already announced three priorities, so let me just add that the conference should address the issue of graduation also. The European Union will be calling for a more systematic mechanism for granting time-sensitive concession and support to graduating countries. The Commission is convinced that this new momentum will result in a significant increase in the number of countries graduating from the category of the least developed countries in the next decade.
Mr President, Minister, Commissioner, as you quite rightly said Mr Németh, the Council conclusions, in conjunction with the commitments made by the European Union, need to be accompanied by effective measures to support the overall endeavour. Of course, the European Parliament representation at the UN conference on the least developed countries in Istanbul will be 'armed' with a good resolution expressing satisfactory positions. However, there is a problem with the representation's status because, as observers, they will not be able to intervene directly and I think that the Commission and President Barroso could make an important intervention in order to change this situation. Growth and security in the European Union and control of migration flows cannot be achieved with approximately one billion citizens living in misery and poverty.
It would appear that efforts to develop the least developed countries need to be revised because, although the least developed countries are also to blame, the mechanisms used to break the vicious circle of poverty appear to be ineffective.
I would point out that the wealth of under-developed countries is being exploited by outsiders and that the democratic deficit, corruption and insecurity are the overriding characteristics of these countries. All this results in a lack of basic infrastructures in the education, health, transport, communications, primary production, agricultural, banking and public administration sectors. I think that mechanisms could be adopted in Istanbul to improve the approach to the problem of poverty.
Mr President, economic growth of 7%, a large increase in the number of children attending primary school, more countries whose people are demanding democracy: in the least developed countries in Africa, much progress has been made in the past 10 years. These countries have worked for better governance and mobilised their own financial resources. The rich countries' particular contribution has been debt relief and ensuring the availability of vaccines. However, we are not there yet, because rapid economic growth in the poorest countries has not gone hand in hand with a proportional reduction in poverty.
The list of the poorest countries has remained virtually unchanged for decades. The number of people living on less than USD 1 a day has decreased, but the number of people living on less than USD 2 a day remains the same. The rich countries have kept corrupt regimes in place, rather than considering a fair sharing of resources. It is therefore absurd and cynical to say that development is not working. We have not given it enough of a chance.
The UN conference in Istanbul will have to draw some conclusions from this. Much more attention needs to be given to the equitable distribution of wealth within the poorest countries themselves. This will provide stability and a fair distribution. This will eliminate tensions and bring peace. Social justice will also do much more to bring about economic development than the inequality of dictatorships ruled by a small clique at the top. Countries with democracy achieve fair distribution much faster than dictatorships. Good governance will bring us closer to achieving the Millennium Development Goals.
We also need to do more for public health. For a family in a poor country, disease is a financial disaster. Disease is a luxury which no one can afford. We must therefore work towards financing healthcare through health insurance, so that not only vaccines are available, but also good hospitals and clinics.
Mr President, between 1980 and 2011, global GDP increased by USD 19 000 billion. This increase should mean that we have sufficient means to eradicate extreme poverty. So much for the arithmetic.
With regard to policy, improving the lot of the poorest is not as straightforward. We must therefore make some clear choices. Firstly, we must target the poorest countries in our cooperation programmes.
Secondly, and this is a corollary of the first point, we must withdraw gradually from emerging countries. China, the main creditor of the United States, has sufficient means at its disposal to deal with the poverty prevailing within its borders.
The third point is that we need strong partnerships with the least developed countries. They need to do the bulk of the work. All we can do is assist them with our know-how, our expertise and our political will. We can do nothing more and nothing less than that.
I would make one last point: as we are the largest donor, it is also up to us, as the European Union, to assume a leadership role at this conference.
on behalf of the ECR Group. - Mr President, I want to thank Mrs Theocharous for raising the issue of the status of the European Parliament at international conferences: we are one of the three sister institutions of the EU and we need to have a look at this very quickly or there is going to be trouble. We are the largest donor to the least developed countries in the world; we have trebled aid in the last few years, but poverty has increased, not decreased.
Some ten years ago, Pascal Lamy and the Development Committee introduced 'Everything but Arms'. Gradually, this Parliament turned it into 'Anything but Farms'. Now the least developed countries in the world do not have industrial capacity, they have agriculture capacity. If you are really interested in eliminating poverty and helping these people, we need to increase their capacity to trade. It is not aid but trade that is going to reduce poverty. But in order to reduce poverty and to increase trade, we need to increase their capacity to export what they can export, which is agricultural produce, fisheries produce and so on. But we do not do that.
We have introduced stringent standards, which is very important for the health of the European consumer, but we do not help to increase the capacity of these least developed countries. So, out of 51, only three have matriculated from being a least developed country to not being a least developed country. We have got to increase that effort otherwise we are just fooling ourselves and those countries.
Mr President, I would like to ask the representatives of the Council and the Commission why they believe that they have to address this subject using speech bubbles. I do not think that we are helping anyone by not making a specific statement to the effect that in the run-up to the Istanbul conference, the Member States and the European Union must finally meet their obligations in full and that we cannot tolerate Member States increasingly shirking their responsibilities.
It is unacceptable that one billion people still live in hunger, most of them in the least developed countries (LDCs), in other words, the poorest countries in the world. It is also unacceptable that the majority of our development aid does not go to support and develop agriculture. The proportion used for this purpose has fallen rapidly in recent years, while one billion people go hungry. I am slowly beginning to think that saying that we hope the LDCs will become more resistant to shocks is a cynical approach.
I am calling on you to take specific measures to address the problems and to make concrete commitments to provide the LDCs with real help.
(NL) Mr President, the forthcoming UN summit on the least developed countries is a good opportunity for a debate on whether development aid makes sense or if it is, in fact, nonsensical. The aid quantity argument, as it is generally known - that is, the proposition that the more aid you grant, the more economic development there will be - has been totally discredited.
I would like to use my speaking time to quote what the Kenyan economist James Shikwati said to Der Spiegel online on 7 April 2005. Quote: 'Development aid serves to keep large bureaucracies in place, encourages corruption and complacency and teaches Africans to beg, rather than be independent', unquote.
In addition, development aid weakens the local markets and it causes the spirit of enterprise, the very spirit that we so badly need, to evaporate. Regardless of how absurd it may sound, development aid is one of the causes of Africa's problems. If the west stopped these payments, normal Africans would not even notice. It is only government officials who would be hard hit. So, instead of us handing out more money, what is needed is less corruption, more entrepreneurship and more self-reliance.
(The speaker agreed to take a blue card question under Rule 149(8))
(NL) Mr Claeys, would you agree with me that the foreign interests of the rich Western European countries and of the United States have led to dictators being kept in power and, consequently, to development aid often failing to work, because that aid has ended up in the wrong pockets and because we have never done anything to tackle that, in the interests of maintaining a 'stability' which has not, in fact, been worth the name, as has been demonstrated in North Africa and the Middle East? Standing up for democracy means standing up for democrats in developing countries and letting dictators fall, whilst keeping development aid flowing.
(NL) Mr Berman, yes, I do partly agree with what you have said. Indeed, we are to blame for the fact that some dictators have been able to remain in power. I am thinking, for example, of the European policy towards Cuba, where we have seen that Fidel Castro has been considered a partner with whom we can do business. That sort of thing should, indeed, be consigned to the past and we should only talk to people who have been democratically elected and who also have the power to establish democracy in their own country.
(PL) Mr President, the term 'least developed countries' arose 40 years ago to help developed countries and other donors identify those communities around the world which are most in need of aid. The definition of 'least developed country' used by the United Nations is not based exclusively on per capita income levels, but also takes account of human capital and problems with economic development. The geographical distribution of these countries is very distinctive, because the great majority of them are found in Africa. The European Union is right, therefore, in giving particular attention to this continent.
A fundamental problem is the fact that the number of countries identified as LDCs is growing, while the number of countries which have developed sufficiently to be able to graduate from the group is as low as three. This, therefore, is why the UN conference should give serious consideration to how to introduce an effective, measurable and easy-to-monitor strategy for countries to leave the LDC. I am pleased that the European Commission and the Council have proposals which might help in this process. One of these is the promotion of inclusive growth. I know that some fellow Members are worried by this term because they are not sure if the growth will be truly inclusive. On the other hand, however, without growth, we will not build developing countries' economic potential.
(EL) Mr President, Commissioner, we need a tangible objective, which can be adopted at the conference in Istanbul, and this objective should be to reduce the number of least developed countries to half of what they are today. This sounds self-evident but, over the last 30 years, just 3 of these countries have managed to rise above the category of least developed countries.
In order to achieve this, we need to honour our commitments and contribute 0.15 to 0.20% of our annual Gross Domestic Product (GDP) to development aid for these countries. It is equally important to safeguard policy coherence for development. We cannot give money to these countries, on the one hand, and basically steal from them through unfair trade agreements between them and the EU, on the other. We need to pay our monetary debt and that also means investing in these countries, both in order to adapt them and to combat climate change and to pay off our debt that has accumulated from our unfair common agricultural policy. In order to do so, we need to promote the food sovereignty of these countries by supporting traditional agricultural policies, local resources, local crops and local markets, and preventing speculative attacks, land capture and seed monopolies, which threaten all of us, especially these weak countries.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I wonder whether the honourable gentleman will agree with me - because he used a very strong word 'steal' - that we steal from developing countries. Such an example could be that we give EUR 2 million to a small island off the Atlantic coast for their fisheries, for 7 000 tonnes of tuna, and we sell that on the streets of Europe for EUR 235 million. So we convert EUR 2 million to EUR 235 million. That is what we do with our fisheries policies.
(EL) Mr President, Mr Deva is right. Fisheries agreements between the European Union and third countries are, to a large degree, an issue that needs to be re-examined in depth. Agreements are necessary, but the European Union also needs, when entering into these fisheries agreements with the countries in question, to do so in the most viable way possible. However, we also need to check if the money we pay in return for fishing is enough and if it is being used as development aid, to ultimately strengthen these countries so that they can get out of the category of least developed countries.
(PL) Mr President, Mr Németh is not right in his optimism over countries graduating from least developed country status, whereas Mr Deva, Mr Kaczmarek and Mr Arsenis are right in saying that in the last 10 years, only three countries - Botswana, Cape Verde and Maldives - have graduated from this group. This means that in fact, the chief cause of the poverty is politics, for there are very wealthy countries which do not possess any natural resources, such as Switzerland and Japan, and, on the other hand, there are countries which are rich in natural resources but which are nevertheless poor. This means that the cause of the poverty is politics, and not vice versa. Therefore, alongside aid to the LDC countries and trading with them, the role of the European Union should be to give political assistance leading to stabilisation and democracy in these countries. This is what we have to do.
(RO) Mr President, the Fourth UN conference on the least developed countries provides a good opportunity to review the international Aid for Trade policy. This group of countries is facing financial difficulties against the background of the global economic changes in the wake of the financial crisis. The steady rise in basic food prices is an acute problem which cannot be ignored.
The main aim of Aid for Trade is to boost the 48 states' domestic and international competitiveness. In this regard, I should stress the importance of eradicating poverty and making effective use of the financial aid provided as part of achieving the Millennium Development Goals. I think that it is useful getting developing countries involved in this process as a result of the experience they have in the area of reforming trade facilities.
(FR) Mr President, progress in least developed countries reflects our own development policies and those of the international community. The rise in the number of countries classified as least developed is a clear indication that it is time to review our policies, our instruments and our resources. The poorest countries are very susceptible to war, crises and widespread poverty. Hence, it is vital that we continue to work to establish peace, stability, democracy and human rights.
Three other elements should be taken into account. Firstly, we need to re-examine internal factors such as corruption, the lack of democratic safeguards and property rights loopholes, which cause these countries to remain underdeveloped.
Secondly, we need to enhance our economic approach by providing greater support for farmers, for SMEs and for good use of State resources with a view to creating new instruments.
Lastly, we need to make our aid instruments more targeted and ensure that they are consistent with the Millennium Development Goals. If we adjust global development policies to reflect the real needs in each country and greater participation by the private sector and civil society, we will be better able to rise to the challenges of the next decade.
(ES) Mr President, 10 years ago in Brussels, donor countries agreed on a Programme of Action for least developed countries (LDCs). We set targets for eliminating extreme poverty in those countries.
It is clear to all of us that LDCs are suffering most from the effects of the global crisis, whether economic, financial, or environmental, or caused by rising food prices.
However, 10 years later, we have not achieved the goals we set and only two of the 48 countries that make up the LDC block have managed to graduate from LDC status.
We are at a pivotal moment. At the upcoming Fourth United Nations conference in Istanbul, the work carried out so far will be reviewed and a new Programme of Action will be established.
We should renew our commitment to LDCs and show that in 10 years, we have learned the lessons of the previous period and are in a position to provide effective, quality support that will enable us to meet our objectives, not in 2021 but in 2015, by fulfilling the Millennium Development Goals.
Mr President, the three key areas - the vulnerability of LDCs, sustainable development and the promotion of economic growth - are all welcome. However, I wanted to ask whether food security will be part of the discussions.
There was mention of sub-Saharan Africa; currently 80% of sub-Saharan African farmers are female. If we can help with the development of better agricultural methods, investing in those who are the most vulnerable in our world, helping them to feed themselves, we can make a huge contribution to the health and the wellbeing of the poorest in our world.
I wish the delegation well as they go from this Parliament to the conference, but I also look forward to the report back that we will hear from all those who will attend.
(RO) Mr President, I firmly believe that this Parliament takes responsibility for the results achieved by the European Union as part of the project promoting global solidarity in the fight against poverty. At the same time, it is my strong conviction that we are a Parliament which takes responsibility for using European taxpayers' money. I would like to try to acknowledge the idea that this conference must provide, including us, with an opportunity to assess the solidarity model which we have promoted. This is because, if we look at what we call less developed countries, we will see that the poor countries still remain poor, while the rich countries maintain a certain standard of living.
We need to reassess the model we use for making donations and the support we give because we are at risk of this aid becoming detrimental to the recipient countries.
(PT) Mr President, in this debate, we have been discussing the poorest and weakest countries in the world. These include almost 50 countries whose people are suffering from the effects of successive failures to implement the recommendations of successive United Nations conferences. It is not the inevitability of fate, nor inescapable natural limitations or constraints that make these countries poor; on the contrary, several of them are very rich indeed in natural resources.
Rather, it is the injustice and inhumanity of a system that is the world's dominant mode of economic and social organisation, and that is sustained by asymmetrical relationships, which create and replicate inequalities. It is the result of free trade, of financial deregulation, of the illicit but permitted flight of capital to tax havens, and of war and conflicts fed by disputes over natural resources. It is in breaking with the foundations of this system, and in a genuine and solidarity-based policy of cooperation and development aid, that the possibility of these peoples' emancipation and their countries' development lies.
Member of the Commission. - Mr President, I think that this interesting debate shows that we all share the same objectives. This is also reflected in the joint motion for a resolution presented by the political groups. In particular, I would like to mention the following main objectives that we all share: first of all, that the conference should be results-oriented and that the European Union should fulfil its commitments.
The object of this is to support countries, so that they can graduate from least developed country status. We have undertaken commitments in terms of market access and debt alleviation, as well as reserving a share of official development assistance for the least developed countries. Clearly, policy coherence for development should contribute to all policy areas in support of the least developed countries' fight against poverty and priority should be given, as Ms Stihler quite rightly highlighted, to food security, agriculture and infrastructure. Indeed, as Mr Deva suggested, trade plays a very important role.
We have all recognised the least developed countries' primary responsibility for their own development, which is why a more efficient tax system and good governance in tax matters are needed to enhance their domestic resources.
Finally, even if they bear practically no responsibility for climate change, the least developed countries will be hit the hardest by it and we have an obligation to help them adapt to this.
In conclusion, this House has always given great support for the cause of the least developed countries and I am sure that this will continue.
President-in-Office of the Council. - Mr President, concerning the sum total of the ODA, I would like to underline that, since 2002 when establishing its commitment for the Monterey conference, the Council has reiterated the need to mobilise all other available sources of financing for development - primarily domestic resources complemented by viable innovative financing mechanisms - and support from developed countries, the private sector and emerging economies.
In the latest conclusions of April 2011, the Council pointed out that the EU is seriously considering proposals for innovative financing mechanisms with significant revenue generation potential, with a view to ensuring predictable financing for development, especially for the poorest and most vulnerable countries. I agree with Commissioner Füle's opinion concerning the relevance of keeping to our commitments in the European Union and also his comments concerning the importance of increasing the possibility of trade between LDCs and the European Union.
I have received six motions for resolutiontabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 7 April 2011, at noon.